911 F.2d 508
James William HAMBLEN, Petitioner-Appellant,v.Richard L. DUGGER, Respondent-Appellee.
No. 90-3621.
United States Court of Appeals,Eleventh Circuit.
Aug. 24, 1990.Rehearing and Rehearing En BancDenied Sept. 18, 1990.

Billy H. Nolas, Office of Capital Collateral Representative, Tallahassee, Fla., for petitioner-appellant.
Carolyn Snurkowski, Asst. Atty. Gen., Dept. of Legal Affairs, Tallahassee, Fla., for respondent-appellee.
Appeal from the United States District Court for the Middle District of Florida;  Howell Melton, Judge.
Before FAY, HATCHETT and COX, Circuit Judges.
PER CURIAM:


1
Because all of the issues in this case have been rendered moot by this court's unpublished decision in Bertolotti v. Dugger, No. 90-3666 (11th Cir. July 27, 1990), we affirm the district court.


2
AFFIRMED*.



*
 All stays issued by this court are vacated